Citation Nr: 1047703	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  04-43 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for a back disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1950 to January 
1951.

The Board of Veterans' Appeals (Board) previously denied the 
Veteran's petition to reopen his claim for service connection for 
a back disability in a May 2002 decision.

This appeal to the Board arose from an October 2003 rating 
decision in which the RO declined to reopen the Veteran's claim 
for service connection for a back disability.  In April 2004, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case was issued in November 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2004.

In September 2006, a Deputy Vice-Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (c) (2006).

In October 2006, the Board remanded the matter on appeal to the 
RO,via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include sending the Veteran proper notice 
under the VCAA.  After accomplishing further action, the AMC 
continued to deny the claim on appeal (as reflected in an August 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

In a November 2007 decision, the Board denied the request to 
reopen.  The Veteran appealed the Board's November 2007 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2008, the Court granted the parties' Joint 
Motion for Remand (JMR), filed by representatives for both 
parties, vacating the Board's decision and remanding the claim to 
the Board for further proceedings consistent with the JMR.

In January 2010, the Board again remanded the claim on appeal to 
the RO, via the AMC, for further action.  After accomplishing 
further action, the AMC continued to deny the claim (as reflected 
in an October 2010 SSOC), and returned this matter to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In May 2002, the Board denied the Veteran's petition to 
reopen his claim for service connection for a back disability.

3.  The evidence received since the Board's May 2002 decision is 
cumulative and redundant of evidence of record at the time of the 
prior denial, and/or does not related to any established fact(s) 
necessary to substantiate the claim for service connection for a 
back disability, or to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's May 2002 denial of the Veteran's petition to 
reopen a claim for service connection for a back disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2010).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
back disability are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010) (as in effect for claims filed on and 
after August 29. 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to requests to reopen previously denied claims, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, November 2006 and March 2010 post-rating letters 
issued pursuant to the Board's October 2006 and January 2010 
remands provided notice to the Veteran regarding what information 
and evidence was needed to substantiate the petition to reopen 
his claim for service connection for a back disability, as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by VA, 
and the need for the Veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  Consistent with 
Kent, these letters also explained what constituted new and 
material evidence to reopen the claim for service connection for 
a back disability.  These letters also provided general 
information concerning VA's assignment of  disability ratings and 
effective dates, as eell as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the Veteran 
to respond, the October 2010 SSOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The Board acknowledges that, although the AMC substantially 
complied with the Board's remand instructions as to notice, the 
November 2006 and March 2010 letters incorrectly identified the 
basis of the prior final denial as due to a lack of evidence 
showing that the claimed back disability occurred or began in 
service, rather than lack of evidence showing that the back 
disability is related to service.  Specifically, the May 2002 
Board denied reopening the claim as it found no relevant evidence 
to show an injury in service, any aggravation of a preexisting 
back disability, or that any current back pain might be related 
to any incident of service.  

However, in various statements, the Veteran has specifically 
contended that his current back disability was not related to any 
pre-service injury, but rather was related to separate injury 
incurred during service, thus evidencing an awareness that the 
claim had been previously denied based on a finding that the 
disability was pre-existing and not aggravated by service.  In 
addition, the October 2010 SSOC noted that reopening of the claim 
was denied because there was no evidence of aggravation during 
service of a pre-existing back condition.  A November 2010 
communication from the Veteran indicates that he received the 
October 2010 SSOC, and he has not submitted additional evidence 
in support of his claim since that time.  Consequently, as the 
Veteran has been shown to have actual knowledge of the reason for 
the prior denial, the essential purpose of the remand has been 
fulfilled.  Accordingly, a further remand for corrective notice 
is not warranted.  See Dyment, 13 Vet. App. 141, 146-47 (1999); 
see also See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(an error in the content of VCAA notice may be cured by actual 
knowledge on the part of the claimant).

The Board also finds that no additional RO action prior to 
appellate consideration of the petition to reopen the claim for 
service connection is warranted.  The Board acknowledges that the 
Veteran has not been afforded a VA examination pertaining to his 
claimed back disability.  However, the Board points out that VA's 
duty to provide a medical examination applies to a petition to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  38 C.F.R.             § 
3.159(c)(4)(iii) (2010).  In this case, as discussed in detail 
below, the Board finds that new and material evidence has not 
been received to reopen the previously disallowed claim for 
service connection; hence, an examination is not required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.   Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield,  20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A.     § 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service. 38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for a back disability 
was originally denied in an April 1951 rating decision.  The 
record reflects that the Veteran's claim for service connection 
for a back disability was considered and denied on several 
occasions since the original April 1951 rating decision.  Most 
recently, in May 2002 the Board declined to reopen a claim for 
service connection for a back disability, concluding that new and 
material evidence had not been received.

The pertinent evidence then of record included the Veteran's 
service medical records.  The report of the Veteran's pre-
induction examination indicates that the Veteran gave a history 
of back injury with fractured vertebrae and slight limitation.  A 
November 1950 record reflects that the Veteran was re-profiled 
because of an ankylosed spine secondary to vertebral fractures in 
civilian life.  In December 1950, the Veteran was diagnosed with 
chronic severe conversion reaction, manifested by back pain with 
orthopedic clearance.  In January 1951, the Veteran signed a 
request for discharge from service for the convenience of the 
government which noted that his physical disability was 
determined to exist prior to his entry into service and was not 
aggravated by service.  A January 1951 Medical Board determined 
that the Veteran's back condition pre-existed service and was not 
aggravated by service.

Also of record was a certified copy of his time in the military 
service from the National Personnel Records Center; treatment 
records from the Presbyterian University Hospital dated in May 
1983 reflecting treatment and service for an L5-S1 herniated 
nucleus pulposus; and a transcript of the Veteran's February 1992 
Decision Review Officer hearing.  

Unless the Chairman orders reconsideration, or one of the other 
exceptions to finality applies, all Board decisions are final on 
the date stamped on the face of the decision and are not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

The Veteran requested that VA reopen the previously-denied claim 
for service connection in February 2003.  Regarding petitions to 
reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the Board's 
May 2002 decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since May 2002 Board 
decision includes private treatment records and various lay 
statements.  

A copy of a May 1983 surgical pathology report notes a finding of 
intervertebral disc tissue at L4-L5. 

Private medical records dated from March 1997 to March 2007 from 
the Family Health Center at the University of Pittsburgh Medical 
Center mostly show treatment for unrelated medical conditions.  
However, in August 2002 the Veteran complained of sharp pains in 
the low back and there was a notation that the Veteran related a 
medical history of back pain since service, and that pain in his 
mid- and low back began one month earlier.  In November 2002, the 
Veteran insisted on seeing a neurologist for persistent back 
pain.

Private hospital records dated in November 2002 include a report 
of a magnetic resonance imaging (MRI) scan of the Veteran's 
lumbar spine that reflects and impression of moderate to severe 
central canal stenosis at L2-3 due to diffuse disc bulge and 
ligamentum flavum hypertrophy with mild canal narrowing at L3-4.  

A September 2006 private medical record notes that the Veteran 
had been treated at the University of Pittsburgh Medical Center 
for an unspecified back sprain.

As reflected in various statements by the Veteran and and his 
representative, the Veteran has continued to allege that his pre-
service back injury resolved and his current low back disability 
stems from an unrelated in-service back injury. 

As the above-described medical evidence had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new." However, 
this evidence is not "material" for purposes of reopening the 
claim for service connection for a back disability.  None of this 
evidence includes any medical opinion or comment providing a 
medical nexus between any of the Veteran's current symptoms or 
disabilities and the in-service back pain described in the 
Veteran's service treatment records, or indicating that a pre-
existing back disability was aggravated in service.  While the 
August 2002 report notes the Veteran's reported history of back 
pain since service, such notation does not, in and of itself, 
constitute a medical opinion.  See LeShore v. Brown, 8 Vet App. 
406, 409 (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a health care 
professional).  As such, the Board finds that the additionally-
received medical evidence is not new and material.

As for the lay statements provided by the Veteran and by his 
representative, on his behalf, the Board notes that the 
assertions reflected therein appear to reiterate assertions 
previously made in connection witrh prior attempts to reopen the 
Veteran's claim.  Even if new, however, the Board points out 
that, as laypersons without the appropriate medical training and 
expertise, neither the Veteran nor his representative is 
competent to render a probative (i.e., persuasive) opinion on a 
medical matter such as whether the Veteran's current low back 
disability is related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on matters 
requiring medical knowledge).  Therefore, where, as here, 
resolution of the appeal turns on a medical matter that cannot be 
established by lay evidence, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for a back 
disability are not met, and that the Board's May 2002 denial of 
the previous petition to reopen the claim for service connection 
for a back disability remains final.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a back disability has not been received, the 
appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


